NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SHYAM K. CHETAL,                                No. 19-15837

                Plaintiff-Appellant,            D.C. No. 3:18-cv-03731-EMC

 v.
                                                MEMORANDUM*
U.S. DEPARTMENT OF THE INTERIOR;
et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward M. Chen, District Judge, Presiding

                            Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      Shyam K. Chetal appeals pro se from the district court’s summary judgment

in his Freedom of Information Act (“FOIA”) action arising out of his requests for

records from the Bureau of Land Management (“BLM”). We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Animal Legal Def. Fund v. U.S.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Food & Drug Admin., 836 F.3d 987, 990 (9th Cir. 2016) (en banc). We affirm.

      The district court properly granted summary judgment for the BLM because

Chetal failed to raise a genuine dispute of material fact as to whether the BLM did

not “conduct[ ] a search reasonably calculated to uncover all relevant documents.”

Hamdan v. U.S. Dep’t of Justice, 797 F.3d 759, 770 (9th Cir. 2015) (citation and

internal quotation marks omitted); id. at 770-71 (requirements for demonstrating

adequacy of search for documents in response to a FOIA request); see also Hajro

v. U.S. Citizenship & Immigration Servs., 811 F.3d 1086, 1103 (9th Cir. 2016)

(after an agency produces all non-exempt documents, a FOIA claim is generally

moot because the injury has been remedied).

      We lack jurisdiction to consider the district court’s post-judgment order

denying Chetal’s motion for sanctions because Chetal failed to file a new or

amended notice of appeal from that order. See Fed. R. App. P. 4(a)(4)(A); TAAG

Linhas Aereas de Angola v. Transamerica Airlines, Inc., 915 F.2d 1351, 1354 (9th

Cir. 1990).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Chetal’s motion for judicial notice (Docket Entry No. 18) is denied.

      Chetal’s request for sanctions and judicial notice, set forth in the reply brief,




                                          2                                     19-15837
is denied.

      AFFIRMED.




                  3   19-15837